07/17/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0351



                                    No. DA 19-0351

IN THE MATTER OF:

F.J.S.,

                Respondent and Appellant.

                              GRANT OF EXTENSION

          Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to and

including August 21, 2020, within which to prepare, serve, and file its response

brief.




BF                                                                     Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             July 17 2020